
	
		III
		110th CONGRESS
		2d Session
		S. RES. 638
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Ms. Stabenow (for
			 herself, Mr. Obama,
			 Ms. Klobuchar, Ms. Cantwell, Mrs.
			 McCaskill, Ms. Mikulski,
			 Mrs. Murray, Mrs. Clinton, Mrs.
			 Boxer, Mr. Kennedy, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting legislation promoting improved
		  health care and access to health care for women.
	
	
		Whereas women are the health care decisionmakers for
			 themselves and their families;
		Whereas women want affordable health care they can count
			 on throughout life transitions, such as starting a family, job changes,
			 part-time and full-time work, divorce, caring for an elderly or sick family
			 member, having a major disease, or retiring;
		Whereas women with good health coverage worry about
			 keeping their coverage and access to their providers;
		Whereas women are more likely to seek essential preventive
			 and routine care than are men, are more likely to have a chronic health
			 condition, and are more likely to take a prescription drug on a daily
			 basis;
		Whereas women pay 68 percent more than men for
			 out-of-pocket medical costs, due in large part to reproductive health care
			 needs;
		Whereas more than half of underinsured women (53 percent)
			 and 2/3 of uninsured women (68 percent) forego needed
			 care, and about half of the underinsured (45 percent) and uninsured (51
			 percent) report difficulty paying medical bills;
		Whereas, in 2004, 1 in 6 women with individual coverage
			 reported postponing or going without needed care because she couldn't afford
			 it;
		Whereas high-deductible health plans are often targeted to
			 young women as an inexpensive health coverage option, but fail to cover
			 pregnancy-related care, the most expensive health event most young families
			 face and the leading reason for hospital stays;
		Whereas 75,000,000 adults (42 percent of the under-65
			 population) had either no insurance or inadequate insurance in 2007, up from 35
			 percent in 2003;
		Whereas 47,000,000 people, nearly 16 percent of the United
			 States population, are uninsured, including 17,000,000 adult women ages 18 to
			 64 (18 percent) and 9,000,000 children (12 percent);
		Whereas the Institute of Medicine estimated that lack of
			 health insurance coverage resulted in 18,000 excess deaths in the United States
			 in 2000 (a number which the Urban Institute estimates grew to 22,000 by 2006)
			 and that acquiring health insurance reduces mortality rates for the uninsured
			 by 10 to 15 percent;
		Whereas uninsured women with breast cancer are 30 to 50
			 percent more likely to die from the disease, and uninsured women are 3 times
			 less likely to have had a Pap test in the last 3 years, with a 60 percent
			 greater risk of late-stage cervical cancer;
		Whereas 13 percent of all pregnant women are uninsured,
			 making them less likely to seek prenatal care in the 1st trimester and to
			 receive the optimal number of visits during their pregnancies, and 31 percent
			 more likely to experience an adverse health outcome after giving birth;
		Whereas the lack or inadequate use of prenatal care is
			 associated with pregnancy-related mortality rates 2 to 3 times higher and
			 infant mortality rates 6 times higher than that of women receiving early
			 prenatal care, as well as increased risk of low birthweight and preterm
			 birth;
		Whereas heart disease is the leading cause of death for
			 both women and men, but women are less likely to receive lifestyle counseling,
			 diagnostic and therapeutic procedures, and cardiac rehabilitation and more
			 likely to die or have a 2nd heart attack, demonstrating inequalities in access
			 to care;
		Whereas health care disparities persist, leaving Hispanic
			 and Native American women and children 3 times more likely and African
			 Americans nearly twice as likely to be uninsured as non-Hispanic Whites;
		Whereas, in 2005, nearly 80 percent of the female
			 population infected with the human immunodeficiency virus (HIV) was Black or
			 Hispanic, and the incidence rates of HIV and acquired immunodeficiency syndrome
			 (AIDS) are dramatically higher for Black and Hispanic women and adolescents
			 (60.2 and 15.8 per 100,000, respectively) than for White women and adolescents
			 (3.0 per 100,000);
		Whereas women are less likely than men to be insured
			 through their jobs and more likely to be insured as a dependent, making them
			 more vulnerable to insurance loss in the event of divorce or death of a
			 spouse;
		Whereas 64 percent of uninsured women are in families with
			 at least 1 adult working full-time;
		Whereas health care costs are increasingly unaffordable
			 for working families and employers, with employer-sponsored health insurance
			 premiums increasing 87 percent since 2000;
		Whereas America's 9,100,000 women-owned businesses employ
			 27,500,000 people, contribute $3,600,000,000 to the economy, and face serious
			 obstacles in obtaining affordable health coverage for their employees;
		Whereas the lack of affordable health coverage creates
			 barriers for women who want to change jobs or create their own small
			 businesses;
		Whereas health care professionals and workers—a
			 significant portion of whom are women—have a stake in achieving reform that
			 allows them to provide the highest quality care for their patients;
		Whereas 56 percent of all caregivers are women;
		Whereas the United States spends twice as much on health
			 care as the median industrialized nation, our health care system ranks near the
			 bottom on most measures of health status among the 30 developed nations of the
			 Organisation for Economic Co-operation and Development (OECD), and 37th in
			 overall health performance among 191 nations; and
		Whereas the National Institutes of Medicine (NIH)
			 estimates that the cost of achieving full insurance coverage in the United
			 States would be less than the loss in economic productivity from existing
			 coverage gaps: Now, therefore, be it
		
	
		That the Senate commits to pass, and
			 urges the President sign into law, within the next 18 months, legislation that
			 guarantees health care for all women and health care for all people of the
			 United States and that—
			(1)recognizes the
			 special role that women play as health care consumers, caregivers, and
			 providers;
			(2)guarantees
			 inclusion of health care benefits essential to achieving and maintaining good
			 health, including comprehensive reproductive health, pregnancy-related, and
			 infant care;
			(3)promotes primary
			 and preventive care, including family planning, contraceptive equity, and care
			 continuity;
			(4)provides a choice
			 of public and private plans and direct access to a choice of doctors and health
			 providers that ensures continuity of coverage and a delivery system that meets
			 the needs of women;
			(5)eliminates health
			 disparities in coverage, treatment, and outcomes on the basis of gender,
			 culture, race, ethnicity, socioeconomic status, health status, and sexual
			 orientation;
			(6)shares
			 responsibility for financing among employers, individuals, and the government
			 while taking into account the needs of small businesses;
			(7)ensures that
			 access to health care is affordable;
			(8)enhances quality
			 and patient safety;
			(9)promotes
			 administrative efficiency, reduces unnecessary paperwork, and is easy for
			 health care consumers and providers to utilize; and
			(10)ensures a
			 sufficient supply of qualified providers through expanded medical and public
			 health education and adequate reimbursement.
			
